                                                                Case 20-10243-PDR              FORM
                                                                                              Doc 461 Filed 10/26/20 Page                                 1 of 1                       Page No:    1
                                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                            ASSET CASES

Case No.:                        20-10243                                                                                                                 Trustee Name:                             Sonya S. Slott
Case Name:                       DALEY, JEFFREY A.                                                                                                        Date Filed (f) or Converted (c):          01/08/2020 (f)
For the Period Ending:           09/30/2020                                                                                                               §341(a) Meeting Date:                     02/06/2020
                                                                                                                                                          Claims Bar Date:                          09/14/2020
                                      1                                             2                               3                               4                        5                                          6

                       Asset Description                                        Petition/                 Estimated Net Value                  Property                 Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                                        Unscheduled                (Value Determined by                  Abandoned                Received by               Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                     Value                          Trustee,                 OA =§ 554(a) abandon.           the Estate
                                                                                                        Less Liens, Exemptions,
                                                                                                           and Other Costs)

Ref. #
1        2012 Mazda 6 140,000 miles                                                $1,859.00                                   $0.00                                               $0.00                                              FA
2        Bed, dresser, knick knacks                                                  $200.00                                   $0.00                                               $0.00                                              FA
3        Cell phone, TV                                                              $200.00                                   $0.00                                               $0.00                                              FA
4        Standard wardrobe                                                           $100.00                                   $0.00                                               $0.00                                              FA
5        Wells Fargo Bank                                                            $300.00                                   $0.00                                               $0.00                                              FA
6        Personal injury claim                                       (u)                $0.00                                  $1.00                                               $0.00                                            $1.00
Asset Notes:       Estimating a value could jeopardize litigation.


TOTALS (Excluding unknown value)                                                                                                                                                                        Gross Value of Remaining Assets
                                                                                  $2,659.00                                    $1.00                                                $0.00                                       $1.00



Major Activities affecting case closing:
 06/10/2020     1. The Trustee reopened the case to administer an unscheduled personal injury claim. Order granting application to employ special counsel entered. State court litigation pending. KC
                9/11/2020
                2. Claims bar date: 9/14/2020; claims ok. 9/29/2020 SSS
                3. Tax return by Kapila if needed.


Initial Projected Date Of Final Report (TFR):            03/10/2022                           Current Projected Date Of Final Report (TFR):             03/10/2022               /s/ SONYA S. SLOTT
                                                                                                                                                                                 SONYA S. SLOTT
